Citation Nr: 0008119	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-50 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of multiple joints.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with lactose intolerance.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for esophageal 
leiomyoma.

6.  Entitlement to an effective date earlier than September 
1, 1988 for a grant of service connection for major 
depression.  

7.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.  

8.  Entitlement to an increased evaluation for residuals of a 
herniated nucleus pulposus (HNP) of the lumbar spine, 
currently evaluated as 40 percent disabling.

9.  Entitlement to an increased evaluation for status post 
left total knee replacement (TKR), currently evaluated as 
30 percent disabling.  

10.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased evaluation for traumatic 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.

12.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently evaluated as 
10 percent disabling.

13.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

14.  Entitlement to a compensable evaluation for groin 
striae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active duty from October 1962 until February 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The evidence shows the veteran has residuals from a duodenal 
ulcer.  There is a medical opinion that relates the 
development of the ulcer to medication used to treat the 
veteran's service-connected orthopedic disabilities.  Since 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The Board denied service connection for degenerative 
arthritis of multiple joints in February 1996.  

2.  The evidence submitted since February 1996 bears directly 
and substantially upon the issue, and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The claims of entitlement to service connection for 
degenerative arthritis of multiple joints, GERD with lactose 
intolerance, hypertension and a skin disorder are supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.  

4.  All relevant evidence necessary for an equitable 
disposition of the claims for service connection for 
arthritis of multiple joints, GERD with lactose intolerance, 
hypertension and a skin disorder has been obtained.  

5.  The evidence is evenly balanced on whether the arthritis 
of multiple joints, including the cervical spine, shoulders, 
elbows, wrists, hands, fingers and the right ankle, is due to 
trauma during active service.  

6.  The evidence demonstrates that the veteran developed GERD 
with lactose intolerance as secondary to medication taken for 
his service-connected disabilities.  

7.  The evidence demonstrates that the veteran's service-
connected psychiatric disability aggravated his nonservice-
connected hypertension.

8.  A skin disease was noted in service and the evidence 
shows there has been a continuity of symptomatology since 
separation from active service.

9.  The claim of entitlement to service connection for 
esophageal leiomyoma is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

10.  The Board denied service connection for a nervous 
condition with headaches in September 1972, and the RO denied 
the veteran's claim to reopen service connection in July 
1981.  

11.  A VA treatment record dated March 25, 1983 constituted 
an informal claim to reopen service connection for a 
psychiatric disorder.  

12.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims has been obtained.  

13.  The evidence shows the veteran's major depression causes 
considerable social and industrial impairment but does not 
result in active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
severe social and industrial inadaptability, or occupational 
and social impairment with deficiencies in most areas; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  

14.  The evidence shows that veteran's residuals of a HNP of 
the lumbar spine are limitation of motion and severe 
intervertebral disc syndrome but that he does not have 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome.  

15.  The evidence shows that veteran's left TKR is manifested 
by severe painful motion and weakness of the left lower 
extremity.  

16.  The evidence shows that veteran's traumatic arthritis of 
the right hip does not cause ankylosis of the hip, flail 
joint, or impairment of the thigh or femur, or significant 
limitation of motion caused by arthritis or functional loss 
due to pain or other pathology.  

17.  The evidence shows that veteran's traumatic arthritis of 
the left hip does not cause ankylosis of the hip, flail 
joint, or impairment of the thigh or femur, or significant 
limitation of motion caused by arthritis or functional loss 
due to pain or other pathology.  

18.  The evidence shows that veteran's traumatic arthritis of 
the left ankle does not cause ankylosis or malunion, or 
marked limitation of motion caused by arthritis or functional 
loss due to pain or other pathology.  



CONCLUSIONS OF LAW

1.  Evidence received since the February 1996 decision 
wherein the Board denied entitlement to service connection 
for degenerative arthritis of multiple joints is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100 (1999).  

2.  The claims of entitlement to service connection for 
degenerative arthritis of multiple joints, GERD with lactose 
intolerance, hypertension and a skin disorder are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  Degenerative arthritis of multiple joints, including the 
cervical spine, shoulders, elbows, wrists, hands, fingers and 
the right ankle, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991);  38 C.F.R. § 3.303 (1999).

4.  GERD with lactose intolerance is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310(a) (1999).  

5.  Hypertension is, in part, proximately due to or the 
result of a service-connected disability on the basis of 
aggravation.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

6.  Groin pruritus, urticaria or dermatographism of the back 
and mild folliculitis of the right upper extremity were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107;  
38 C.F.R. § 3.303 (1999).

7.  The claim of entitlement to service connection for 
esophageal leiomyoma is not well grounded.  38 U.S.C.A. 
§ 5107(a).


8.  The criteria for an effective date retroactive to 
March 25, 1983 for a grant of service connection for major 
depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5110 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.303, 3.155, 
3.157, 3.400 (1999).  

9.  The criteria for an evaluation in excess of 50 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9207 (effective prior to November 7, 1996); 38 C.F.R. § 
4.130, Diagnostic Code 9434; 61 Fed. Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

10.  The criteria for an evaluation in excess of 40 percent 
for residuals of a HNP of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (1999).  

11.  The criteria for an increased evaluation of 60 percent 
for residuals of a left TKR have been met.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (1999).  

12.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5252 
(1999).  

13.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left hip have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5252 
(1999).  

14.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In February 1996, the Board denied service connection for 
degenerative arthritis of multiple joints.  The evidence of 
record at the time of the Board's decision included the 
service medical records, numerous post-service VA and private 
medical evidence, statements in support of the claim and 
personal hearing testimony.  

The Board noted that the veteran was service-connected for 
traumatic arthritis of the knees and left ankle.  In June 
1976 the RO granted service connection for degenerative 
arthritis of each hip, which the RO considered was due to and 
the result of the stress caused by service-connected 
bilateral knee disability.  The Board held that the RO had 
actually granted service connection for arthritis which was 
the result of trauma, that is, traumatic arthritis.  

In Smith v. Brown, 7 Vet. App. 255, 258 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[t]he distinction [between traumatic arthritis and 
degenerative arthritis] can be an important one because 
traumatic arthritis, where the trauma occurred in service may 
be entitled to service connection, whereas arthritis which is 
degenerative in nature, i.e., due to the natural aging 
process, and which did not occur during service or become 
'manifest to a degree of 10 percent or more within one year 
from the date of separation from service' [] may not be so 
entitled."]  

The Board held that although the veteran was given injections 
of cortisone into his knees during active service, there was 
no medical opinion to the effect that the development of 
degenerative arthritis in any joint was in any way affected 
by these injections.  The Board held further that there was 
no medical evidence that arthritis was present in service or 
to a compensable degree within one year of service.  

The Board held that although there were x-rays on file 
documenting arthritis in the veteran's hands, shoulders and 
cervical spine years after service, there was no clinical 
evidence on file demonstrating a nexus between the 
development of degenerative arthritis in any joint and any 
trauma or other incident during military service, including 
the injection of cortisone.  The Board also held there was no 
probative evidence of a causal or etiological relationship 
between the service-connected traumatic arthritis and 
degenerative arthritis in any joint.  

The Board cited a March 1995 VA examiner's opinion, in which 
he stated that it "is clear that the extent of his 
osteoarthritis far exceeds the injuries claimed...and can in 
no clear way be said to be a consequence directly or 
indirectly of those injuries for which he is service 
connected."  It was further opined that arthritis of the 
cervical spine, left shoulder, as well as right elbow, hand, 
wrist and ankle were separate ailments from his 
"osteoarthritis" and there was no clear-cut relationship 
because of both anatomical and pathophysiological reasons 
"(namely, that the patient has osteoarthritis which is an 
entity separate from the injuries obtained within the 
service)."  

The Board concluded that degenerative arthritis was not 
incurred in or aggravated by active service or could have 
been presumed to be so incurred and it was not proximately to 
due or the result of service-connected musculoskeletal 
disabilities or aggravated thereby.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a).  

That decision is final based on the evidence of record at 
that time.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1996).  

Despite the finality of a prior final Board decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, the VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.  


Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The evidence added to the record since the prior final 
disallowance includes statements and testimony from the 
veteran, VA and private medical records and the veteran's 
service personnel records.  

The veteran underwent a VA joints examination in February 
1998.  The VA physician certified review of all seven of the 
veteran's claims folders prior to conducting the VA 
examination.  The physician noted the veteran's in-service 
and post-service medical treatment history.  The physician 
also noted the veteran's history of multiple joint pain since 
active service.  The physician noted the veteran has been 
seeking increased disability compensation because these 
multiple joint conditions apparently are related to injuries 
occurring during active service.  The physician obtained x-
ray examinations of multiple joints and performed a physical 
examination of all joints.  Based on the review and 
examination, the VA physician diagnosed degenerative 
arthritis of the cervical spine, shoulders, elbows, wrists, 
hands, fingers, lumbosacral spine, hips, knees and ankles.  
The physician stated that the arthritis in these joints is 
indicative of degenerative arthritis.  The physician 
concluded that the veteran has multiple joint arthritis 
involving all these joints and that the veteran's multiple 
joint arthritis is considered to be sequelae of trauma.  

This evidence is new as it was not previously of record at 
the time of the final disallowance of the claim.  It is not 
merely cumulative of other evidence in the record because 
this evidence establishes that the veteran's multiple joint 
arthritis is the result of trauma.  The evidence provides a 
link between service-related trauma while playing basketball 
and the subsequent development of arthritis in several joints 
for which service connection has not been granted.  This 
evidence is also material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injuries.  
The Board finds that the evidence received since the February 
1996 decision is new and material, and the veteran's claim 
for service connection is reopened.  38 U.S.C.A. §§ 5108, 
7105(b); 38 C.F.R. §§ 3.156(a), 20.1100.  

Service Connection
Preliminary Matters

The RO denied reopening the claim for service connection for 
degenerative arthritis of multiple joints.  The basis for 
that determination was that the veteran had not submitted new 
and material evidence to reopen this claim.  The Board 
determines that the evidence submitted since the prior final 
disallowance is new and material.  Since the Board in 
considering the veteran's appeal on a ground different from 
that of the RO, the Board must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
and argument on the questions, and if not, whether this would 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The RO has notified the veteran of the types of evidence 
needed to establish service connection.  The RO also cited 
the requirements for submitting a well-grounded claim in 
connection with the veteran's other claims for service 
connection.  Finally, the veteran testified regarding the 
merits of his claims at the July 1999 personal hearing.  The 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence and argument on the questions 
of well-groundedness and direct service connection for 
degenerative arthritis of multiple joints.  He has had an 
opportunity to submit such evidence and argument and to 
address these questions at his personal hearing.  Bernard, 4 
Vet. App. at 394.  

The veteran is already service-connected for bilateral total 
knee replacements.  That bilateral knee disability had 
previously been characterized as involving traumatic 
arthritis.  The veteran has also been awarded service 
connection for arthritis of the hips and the left ankle.  The 
veteran is also service-connected for disability of the 
lumbar spine.  The remaining joints for which service 
connection is sought consists of the cervical spine, 
shoulders, elbows, wrists, hands, fingers and the right 
ankle.  


Service Connection
Factual Background

The service medical records do not show a diagnosis of 
degenerative arthritis of the multiple joints at issue on 
appeal, a gastrointestinal disorder, hypertension, 
or a chronic skin disorder during active service.  These 
records show numerous instances of treatment for bilateral 
knee symptoms following a 1964 injury incurred while playing 
basketball during service.  The service medical records show 
that the veteran twisted his left ankle in November 1964 
during a basketball game.  X-ray examination was negative for 
a fracture and the diagnosis was left ankle sprain.  

The veteran again injured his left ankle in October 1965 
while playing basketball.  Examination disclosed marked 
swelling and tenderness.  X-ray examination was negative for 
a left foot fracture.  The diagnosis was sprain.  The 
examiner advised the veteran to elevate the foot over the 
weekend and to return on Monday for a cast application.  
Three days later the examiner noted that the ankle was 
swollen and the examiner instructed the veteran to use 
crutches for one week.  On follow-up examination the veteran 
reported much improvement, but in December 1965 he reported 
some continued pain and swelling of the dorsum of the left 
foot.  

The veteran was seen for continued left ankle pain in 
February 1966.  The diagnosis was deferred and the examiner 
referred the veteran to the orthopedic clinic for evaluation.  
Examination in March 1966 disclosed mild swelling at the 
lateral malleolus and the dorsum of the left foot.  The 
impression was questionable osteoarthritis and the examiner 
referred the veteran for x-ray examination.  X-ray 
examination of the left foot and ankle was normal.  In July 
1966 the veteran complained of ankle pain with minimal 
swelling.  X-ray examination of the left ankle was normal.  


The veteran was seen in May 1964 for complaints of urticaria, 
which followed showering after exercise.  The examiner 
indicated that this did not seem related to the soap used and 
it was possibly related to laundry soaps used to clean his 
clothing.  The veteran was provided Benadryl.  One month 
later the examiner noted that the veteran had definite welts 
on his back and intense itching on his arms and back.  The 
diagnosis was "Periocturin," for which he received 
treatment.  

During a July 1966 separation medical examination, physical 
examination of the skin was normal.  The veteran denied skin 
diseases in his report of medical history completed at that 
time.  The physician noted a history of dermatophytosis, 
which had been successfully treated.  Physical examination 
also showed that the heart, the vascular system, abdomen and 
viscera, and the spine and remaining musculoskeletal system 
were normal.  

Similar medical examination findings were reported during a 
November 1966 Medical Board examination.  The physician noted 
that the dermatophytosis had been cured.  The veteran stated 
that he had dislocated his left shoulder in 1964 and that he 
sustained bilateral ankle sprains throughout the course of 
active duty.  The veteran underwent a medical examination of 
all systems at that time.  There was no diagnosis of 
degenerative arthritis of the ankles, shoulders, or other 
joints, a gastrointestinal (GI) disorder, hypertension, or a 
chronic skin disorder.  The records show the veteran was 
separated from service due to bilateral knee disability.  At 
the Medical Board hearing the veteran testified that he 
injured his left ankle in October 1965, for which he was 
treated with a cast for three weeks.  Transcript, p. 13 (Dec. 
1966).

On VA examination in June 1967 the veteran complained of 
bilateral knee pain.  Physical examination of the skin showed 
no significant findings.  Examination of the veteran's blood 
pressure showed readings of 116 systolic and 72 diastolic.  
The digestive system examination showed no findings.  

In March and November 1967 rating decisions, the RO granted 
service connection for bilateral knee disability.  

The veteran underwent a VA examination in September 1968.  He 
complained of bilateral knee pain.  Physical examination of 
the skin was normal.  The cardiovascular system was normal 
and the veteran's blood pressure showed readings of 120 
systolic and 80 diastolic.  The digestive system examination 
was normal.  

During a November 1971 VA orthopedic examination the veteran 
complained of left ankle pain and swelling, reduced left hand 
grip and left shoulder pain and swelling.  He stated that he 
injured his left shoulder in 1963 and fractured his left 
ankle in 1965 while playing basketball.  The examiner 
conducted a physical examination of the hands, shoulders and 
ankles.  X-ray examination of the left shoulder was normal.  
X-ray examination of the left ankle showed irregularity over 
the medial malleolus but the ankle mortise was intact and the 
impression was minimal degenerative change involving the 
medial malleolus.  The reported diagnoses included a history 
of a left ankle fracture with degenerative arthritis.  
The examiner also concluded that a left shoulder abnormality 
could not be found on examination.  

On general medical examination the lymphatic, hemic, and 
cardiovascular systems were normal.  Examination of the 
digestive system showed the abdomen was normal.  A 
sigmoidoscopy was unremarkable without growths, polyps or 
ulcer seen.  On dermatology examination the examiner noted 
slight maceration with scaling under the toes, bilaterally.  
The impression was fungal foot dermatosis and the examiner 
noted that the condition may be recurrent.  

In December 1971 the RO granted service connection for 
dermatosis of the feet and degenerative arthritis of the left 
ankle.  

During a November 1972 VA orthopedic examination the veteran 
complained of pain and swelling in multiple joints.  The 
examiner conducted a physical examination of the joints.  The 
only diagnosis reported pertained to the right knee.  

The veteran was hospitalized in May 1973 for observation and 
evaluation.  The VA examiner conducted a physical examination 
of the joints.  The diagnoses included multiple joint pain of 
questionable etiology.  The examiner commented that the 
veteran's complaints of diffuse joint pain may be the result 
of general ligament laxity or a Marfan-type syndrome.  The 
examiner also commented that the degenerative changes of the 
hip joint may be the result of ultra-mechanical stress 
secondary to the veteran's knee problem.  

Service department treatment records show that the veteran 
was examined in September 1973 for pain in all the major 
joints.  The examiner noted that a 1972 x-ray examination 
report showed the elbows, hands and thoracic spine were 
normal.  The examiner noted that there were hypertrophic 
changes of the left ankle, knees, hips and the lumbosacral 
spine.  The impression was post-traumatic degenerative 
arthritis.  

Private hospital records, which are dated in November 1973, 
indicate that the veteran sustained a work-related right 
patellar fracture in February 1972.  They indicate that he 
had a patellar prosthesis inserted at that time.  Due to 
severe post-operative pain and limitation of motion, he was 
admitted for removal of the prosthesis.  He underwent an 
arthrotomy of the right knee with removal of the prosthesis 
and the patella.  

The veteran underwent a VA orthopedic examination in February 
1974.  He complained of pain and swelling in his ankles and 
hands.  The examiner conducted a physical examination of 
multiple joints.  X-ray examinations of the hands, ankles, 
feet and left shoulder were normal.  The reported diagnoses 
included a history of a left ankle fracture and arthralgia of 
the hands and ankles.  

The evidence includes a September 1974 opinion from the 
veteran's treating physician.  This physician certified that 
the veteran was diagnosed with osteoarthritis involving the 
knees, elbows and hips.  The physician stated that 
these conditions were most likely related to sustained trauma 
to these joints.  

An October 1974 service department x-ray examination of the 
right elbow showed osteoarthritic changes, which the examiner 
indicated were possibly post-traumatic.  The veteran 
underwent clinical testing at that time to rule out 
rheumatoid arthritis.  The test results were negative.  VA 
outpatient records dated in April 1975 show he was seen for a 
two-year history of stomach problems.  Examination of the 
abdomen disclosed mild tenderness on deep pressure over the 
epigastrium.  The diagnosis was rule out gastritis.  

On follow-up examination later that month, examination of the 
abdomen was negative.  The examiner reported that x-ray 
examinations of the left shoulder, elbow and cervical and 
lumbosacral spine showed arthritic changes with calcific 
peritendinitis of the left elbow and ligament calcification 
of the cervical region.  The assessments were osteoarthritis 
and rule out gastritis.  The examiner scheduled the veteran 
for an upper gastrointestinal (UGI) study.  He was also seen 
in April 1975 for a fungal infection of the feet.  In May 
1975 a VA examiner indicated diagnoses of gastritis and 
duodenitis.  

The veteran underwent x-ray examinations of multiple joints 
in March 1976.  The report shows he had osteoarthritic 
changes of the hips.  There was no fracture or dislocation of 
the left shoulder or the elbow.  There was no fracture or 
dislocation or evidence of significant arthropathy changes of 
the hands.  There was some degenerative spurring along the 
vertebral bodies in the cervical spine.  X-ray examination of 
the left ankle showed no evidence of fracture or dislocation, 
but there were bony changes of the talus and the tibia.  

During a VA dermatology examination in March 1976 the veteran 
related a history of exacerbation and remission of scaling 
between the toes of both feet.  Physical examination showed 
slightly inflamed desquamated areas between the toes, but 
without vesiculation.  The affected areas were over and under 
the toes, but without extension to the soles or instep.  The 
diagnosis was tinea pedis.  


In June 1976 the RO granted service connection for HNP of the 
lumbar spine and degenerative arthritis of the hips.  The RO 
also awarded an increased combined disability rating of 80 
percent for the veteran's service-connected disabilities and 
entitlement to individual unemployability, effective April 
1973.  

The evidence includes a June 1980 letter from a private 
treating physician.  The physician stated that the veteran's 
diagnosis was osteoarthritis primarily involving the knees, 
but there was some evidence of osteoarthritis of the neck, 
hands and right elbow, which the physician related to trauma.  
The physician also related that an UGI study showed the 
veteran had a diagnosis of duodenal ulcer.  

The evidence includes a January 1981 medical opinion.  The 
veteran's treating physician indicated that he had treated 
the veteran for several years for severe osteoarthritis 
involving the knees with occasional arthritic involvement of 
the neck, shoulders, back and elbow.  This physician opined 
that the veteran's osteoarthritis was secondary to trauma 
to these joints sustained while playing basketball during 
active service.  

The evidence includes numerous other post-service VA and 
private medical records dated from the 1970's through the 
1980's.  These records include diagnoses of osteoarthritis of 
multiple joints, dermographism, a rash of the groin area and 
axilla diagnosed as tinea cruris, degenerative joint disease, 
Reiter's disease, folliculitis, peptic ulcer disease well 
controlled on medication, contusions to the left shoulder and 
elbow, complaints of GI upset, hepatitis secondary to bile 
duct disease, cystitis, tinea pedis, lichen simplex 
chronicus, stasis dermatitis, onycholysis versus old fungal 
infection, intraepidermal cysts of the back and at the 
waistline, xerosis, and eczematous eruption possibly due to 
contact with detergent or fabric softener.  

They show treatment for a callus of the left foot with a 
small central area that appeared to be a foreign body.  This 
was subsequently diagnosed as verruca plantar.  An UGI study 
performed in January 1981 showed the esophagus and stomach 
were normal.  There was no gastric ulcer or neoplasm seen.  
The duodenal bulb, C-loop and small bowel were intact.  The 
impression was normal upper intestinal tract.  

During a follow-up dermatology examination in December 1987, 
the examiner stated that the veteran's eczematous eruption 
was probably contact in etiology.  

The evidence also includes VA treatment records dated from 
January 1992 to May 1993.  In April 1992 the veteran was 
given a provisional diagnosis of hypertension.  Following 
examination the assessment was blood pressure stable.  A July 
1992 dermatology examination notes that a lesion was removed 
from the back in June 1991.  The lesion recurred and the 
diagnosis was probable keloid versus recurrent "EIC," for 
which the veteran was referred for excision.  This was 
performed in August 1992.  

The post-operative diagnosis was epidermal inclusion cyst of 
the left back.  In September 1992 the assessment was scar 
tissue removed.  In November 1992 the veteran was diagnosed 
with hypertension.  In January 1993 he was admitted for an 
asymmetrical left gynecomastia and underwent a subcutaneous 
mastectomy of the left breast.  A systems review performed 
during the hospitalization notes that there were no GI 
problems.  Physical examination of the skin was within normal 
limits.  

The veteran underwent a VA joints examination in August 1993.  
The VA physician stated that the veteran's claims folders 
were reviewed prior to the examination.  He complained of 
pain in multiple joints.  He related having received numerous 
hydrocortisone injections to the knees during active service.  
The physician noted that the service medical evidence showed 
only two injections of cortisone, but the veteran stated that 
the remainder of his medical file was missing.  He complained 
that the development of arthritis throughout his body began 
after the cortisone injections to the knees during active 
service.  

The physician performed a physical examination of the right 
elbow, left shoulder, spine, neck and hands.  The physician 
also cited review of prior x-ray diagnostic findings.  The VA 
physician had no knowledge of local cortisone injections into 
the knees causing generalized arthritis of a degenerative 
nature.  



The physician stated that the examination of the joints and 
bones other than the knees do not coincide with the veteran's 
complaints of generalized osteoarthritis due to previous 
cortisone injection into the knees.  The physician noted that 
there was no history of injury to the neck.  

During VA outpatient treatment in April 1994 the assessment 
was stable blood pressure.  In May 1994, the veteran 
complained of itchy patches in the groin area since 1965 that 
had never resolved completely with medication and tinea pedis 
that was well controlled.  The assessment was groin pruritus 
controlled with current treatment and tinea pedis.  He was 
examined for a history of hypertension with current 
complaints of shortness of breath and chest pressure.  There 
was no diagnosis of hypertension.  He underwent testing in 
June 1994 to rule out coronary artery disease.  

Testing showed no angina or ischemia, and the impression was 
appropriate heart rate and blood pressure and normal 
electrocardiogram (EKG). Later that month the examiner's 
impression was well-controlled hypertension.  On follow-up 
examination in August 1994 the assessment was blood pressure 
controlled and anemia.  The veteran was referred for further 
blood work testing and iron studies.  In September 1994, the 
assessment was iron deficiency anemia and blood pressure 
controlled.  In October 1994, the examiner assessed anemia of 
unknown etiology.  

The veteran underwent UGI testing in October 1994.  The 
findings were filling defects within the esophagus which 
appeared persistent and submucosal.  The examiner noted that 
the etiology was not well defined and stated that the 
differential diagnoses should include multiple polyps, 
leiomyoma of the esophagus, and less likely the possibility 
of varicose veins or neoplasm of the esophagus.  The findings 
also included slightly deformed duodenal bulb possibly due to 
old peptic ulcer disease but no obvious ulceration seen in 
the stomach or duodenum.  

The veteran underwent a VA joints examination in January 
1995.  The physician noted a history of arthralgic pain in 
the hands and ankles.  Examination showed changes in the 
majority of the distal phalanges of the hands consistent with 
osteoarthritic changes.  The physician performed a physical 
examination of the remaining joints.  The physician noted 
that the veteran had well documented degenerative 
osteoarthritis involving the lumbosacral spine, the knees, 
fingers and ankles.  

In a March 1995 addendum to the examination report the 
physician rendered an opinion regarding the relationship 
between the degenerative joint disease described and the 
service-connected traumatic arthritis of the knees and hips.  
The physician stated that "[I]t is clear that the extent of 
his osteoarthritis far exceeds the injuries claimed by the 
veteran and can in no clear way be said to be a consequence 
directly or indirectly of those injuries for which he is 
service connected."  The physician concluded that "[I]t is 
my feeling, therefore, that the arthritis of the cervical 
spine, left shoulder, right elbow, hands, right wrist and 
right ankle are separate elements in this patient's 
osteoarthritis, bear no clear cut relationship because of 
both anatomical and pathophysiologic reasons (namely, that 
the patient has osteoarthritis which is an entity separate 
from the injuries obtained within the service)."  

The veteran underwent an endoscopy in November 1995.  The 
physician noted the history of three submucosal tumors in the 
esophagus and the subsequent endoscopic ultrasound, which 
showed the lesions most likely represented leiomyoma.  The 
findings were antritis, duodenitis and submucosal esophageal 
tumors as previously described.  

The physician recommended yearly follow-up on these 
leiomyomas because, although endoscopic ultrasound is good at 
detecting smooth muscle tumors, it is not reliable to 
distinguish leiomyoma versus leiomyosarcoma.  The veteran 
then underwent a flexible sigmoidoscopy.  The findings were 
mild diverticulosis and mild internal hemorrhoids.  The 
physician recommended follow-up in three years.  



In February 1996 the Board held that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.  The Board 
granted increased ratings for the service-connected knee 
disabilities.  The Board denied increased ratings for the 
service-connected lumbar spine, left hip, right hip and left 
ankle disabilities.  

The veteran underwent a VA compensation examination in May 
1996.  He reported a history of taking twelve aspirins per 
day in 1972 and he related having developed bleeding and 
stomach pain.  He stated that he was not anemic.  He reported 
50-to-200 episodes of stomach pain per year, which last one-
to-two days intermittently.  The diagnosis was chronic 
duodenal ulcer caused by taking twelve aspirins per day.  

The veteran underwent an UGI series in May 1996.  This showed 
GERD in the recumbent position.  In December 1996 he 
underwent a VA GI examination.  He reported a history of his 
injuries and having taken aspirin, Indocin, Naprosyn and 
Motrin until 1995.  He complained of bloating, gastritis on 
eating and heartburn for which he takes Maalox.  Examination 
of the abdomen showed that he had a ventral hernia.  There 
was mild lower quadrant pain on palpation but no masses or 
organomegaly.  The physician noted that the UGI series showed 
GERD in the recumbent position, but no evidence of 
ulcerations or masses in the stomach or the duodenum.  The 
diagnoses were GERD, lactose intolerance and ventral hernia.  

The veteran underwent a VA dermatology examination in January 
1998.  The veteran reported a 15-year history of chronic 
pruritus and occasional intermittent papules of the right 
upper extremity.  Physical examination showed linear wheals 
on the back and folliculitis papules of the right upper 
extremity.  There was no groin rash but there was a striae.  
The diagnoses were pruritus of unknown etiology, 
dermatographism, mild folliculitis and a groin striae, which 
the physician felt was likely secondary to chronic use of 
steroids in the 1960's.  




The veteran underwent another VA compensation examination in 
January 1998.  He related that he had developed GI distress 
and hypertension secondary to medications used to treat his 
arthritis as well as stress.  He reported that his stomach 
symptoms are alleviated with Tagamet.   The physician stated 
that there was no inguinal or ventral hernia and no 
diagnostic tests were indicated.  Abdominal examination 
showed no tenderness.  The diagnosis was rule out gastritis 
secondary to nonsteroidal antiinflammatory medications.  The 
physician indicated that the veteran had been diagnosed with 
hypertension eight years earlier for which he had been taking 
medication for six years.  

The physician noted that the veteran did not have a chest 
pain syndrome or any cardiac pathology.  Cardiovascular 
examination and an EKG were normal.  Blood pressure testing 
showed readings of 155 systolic and 85-to-90 diastolic.  
Repeat blood pressure testing showed readings of 160 systolic 
and 88 diastolic.  The diagnosis was hypertension.  X-ray 
examinations showed degenerative arthritic changes of the 
wrists, hands and fingers, the cervical spine, the shoulders 
and the ankles.  

The veteran underwent a VA joints examination in February 
1998.  The VA physician certified review of all seven of the 
veteran's claims folders prior to conducting the VA 
examination.  The physician noted the veteran's in-service 
and post-service medical treatment history.  The physician 
also noted the history of multiple joint pain since active 
service.  The physician noted the veteran had been seeking 
increased disability compensation because these multiple 
joint conditions were apparently related to injuries 
occurring during active service.  

The physician obtained x-ray examinations of multiple joints 
and performed a physical examination of all joints.  Based on 
the review and examination, the VA physician diagnosed 
degenerative arthritis of the cervical spine, shoulders, 
elbows, wrists, hands, fingers, lumbosacral spine, hips, 
knees and ankles.  

The physician stated that the arthritis in these joints is 
indicative of degenerative arthritis.  The physician 
concluded that the veteran has multiple joint arthritis 
involving all these joints and that the veteran's multiple 
joint arthritis is considered to be sequelae of trauma.  

The veteran underwent an endoscopy and endoscopic ultrasound 
in February 1998.  The physician noted the history of the 
submucosal tumors in the esophagus and the prior ultrasound, 
which showed the lesions most likely represented leiomyoma.  
The duodenum and duodenal bulb were normal.  There was mild 
erythema in the stomach consistent with gastritis.  There was 
no hiatal hernia.  The impression was two submucosal 
esophageal lesions.  On endoscopic ultrasound, the physician 
stated that the two lesions probably represent leiomyomas but 
leiomyosarcoma could not be absolutely ruled out.  The 
pancreas appeared slightly mottled and the physician stated 
this probably represents mild pancreatitis.  The physician 
recommended follow-up in five years.  

The veteran has submitted portions of medical texts and 
medical information in support of his claims.  This evidence 
pertains to hypertension; arthritis and cortisone injections; 
anxiety, depression and high blood pressure; dysthymia and 
other mood disorders; and, a medical article on stress, blood 
pressure and cholesterol link. 

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
a claim for a right knee condition was not well grounded 
based upon a continuity of symptomatology analysis, when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the appellant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claim cannot be considered well grounded.  Voerth, 13 Vet. 
App. at 120.  

Analysis
Degenerative Arthritis of Multiple Joints

The Board finds that the claim of entitlement to service 
connection for degenerative arthritis of multiple joints is 
supported by cognizable evidence showing that the claim is 
plausible.  38 U.S.C.A. § 5107(a).  The post-service medical 
evidence establishes that the veteran has a current diagnosis 
of arthritis of the cervical spine, shoulders, elbows, 
wrists, hands, fingers and ankles.  The veteran has submitted 
numerous statements to the effect that he sustained numerous 
injuries while playing basketball during active service.  
Finally, there is post-service medical that provides a link 
between the claimed in-service trauma and the post-service 
development of degenerative arthritis in these joints.  The 
VA physician who performed the February 1998 VA joints 
examination, concluded that the veteran has multiple joint 
arthritis involving all these joints and that the veteran's 
multiple joint arthritis is considered to be sequelae of 
trauma.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of this service connection claim has 
been obtained.  38 U.S.C.A. § 5107(a).

The service medical records do not show a diagnosis of 
degenerative arthritis of the multiple joints at issue on 
appeal.  However, these records show numerous instances of 
treatment for bilateral knee symptoms following a 1964 injury 
incurred while playing basketball during service.  These 
records also show that the veteran twisted his left ankle in 
November 1964 and October 1965 while playing basketball.  
While the medical records do not specifically list injuries 
to the joints at issue on appeal, they support the veteran's 
statements and testimony that he sustained physical injuries 
from the rigors involved in playing basketball for the United 
States Air Force.  This includes having sustained jammed 
fingers when catching the ball.  Although not recorded in his 
service medical records, during the November 1966 Medical 
Board examination the veteran stated that he had dislocated 
his left shoulder in 1964 and sustained bilateral ankle 
sprains throughout the course of active duty.  However, when 
the veteran underwent a November 1971 VA orthopedic 
examination, in part, due to his history of having injured 
his left shoulder in 1963, x-ray examination was normal and 
the examiner concluded that a left shoulder abnormality could 
not be found on examination.  

The evidence does show that the veteran has complained of 
multiple joint pain since the early 1970's.  In fact, he was 
hospitalized in May 1973 for observation and evaluation 
because of his history of multiple joint pain.  The service 
department treatment records show that he was examined in 
September 1973 for pain in all the major joints.  This 
evidence shows he has complained of ongoing pain in multiple 
joints shortly after separation from active duty and has 
continued to complain of pain in these joints to the present 
time.  It establishes a continuity of symptomatology with 
respect to multiple joint symptoms.  

The medical evidence establishes that the veteran has a 
current disability.  The evidence shows that the current 
diagnosis is degenerative arthritis of the cervical spine, 
shoulders, elbows, wrists, hands, fingers and ankles.  

The determinative issue in this case is whether there is a 
competent nexus between the claimed in-service injuries to 
these joints and the development of arthritis.  The 
statements and testimony from the veteran cannot provide the 
requisite nexus in this case because the determinative issue 
requires a medical opinion as to causation.  Grottveit, 5 
Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

Alternatively, there must be competent evidence relates the 
arthritis of these joints to the veteran's complaints of 
ongoing symptoms.  Savage v. Gober, 10 Vet. App. 489 (1997).  
A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  The Court determined that 
a claim for a right knee condition was not well grounded 
based upon a continuity of symptomatology analysis, when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

The evidence includes several medical opinions that pertain 
to the question whether the veteran's multiple joint 
arthritis is service-related.  The Board notes that the 
probative weight of these opinions depends on the history of 
prior joint trauma as related by the veteran.  For example, 
the private medical evidence shows that the veteran sustained 
injuries in an April 1968 post-service automobile accident.  
This private treatment summary, which is dated in August 
1971, states that the veteran was later seen in June 1971 for 
knee complaints secondary to numerous injuries sustained 
while playing basketball and football.  The evidence also 
shows that the veteran maintained a career as a stuntman 
after separation, and, in fact, the private medical evidence 
shows he sustained a work-related fractured patella in 
February 1972.  There is also post-service medical evidence 
that shows he sustained injuries in a fall down a flight of 
stairs.  

The September 1974 opinion from the veteran's treating 
physician establishes that the osteoarthritis involving the 
knees, elbows and hips were most likely related to sustained 
trauma to these joints.  However, this physician did not 
specify whether the in-service or post-service joint trauma 
caused the development of arthritis.  This same physician 
issued the June 1980 medical opinion that the veteran's 
arthritis was most likely related to trauma to the joints.  
Again, this physician did not specify which joint trauma 
caused the arthritis.  

In a January 1981 medical opinion, this physician opined that 
the veteran's osteoarthritis was secondary to trauma to these 
joints sustained while playing basketball during active 
service.  However, the physician does not describe the trauma 
to the neck, shoulders, back or elbow that was sustained 
during service.  The service medical records do not show 
notations of trauma to these joints.  This physician did not 
have access to the service medical records and he did not 
explain why the trauma is not attributable to any of the 
veteran's post-service injuries.  For these reasons, the 
Board finds that these opinions are not entitled to a high 
degree of probative value.  





The VA physician who performed the VA joints examination in 
August 1993 stated that the veteran's claims folders were 
reviewed prior to the examination.  This physician noted an 
inconsistency between the veteran's reported in-service 
history and the medical treatment history shown in the 
service medical records.  The veteran related having received 
numerous hydrocortisone injections to the knees during active 
service.  The physician noted that the service medical 
evidence showed only two injections of cortisone.  This 
physician performed a physical examination of the right 
elbow, left shoulder, spine, neck and hands.  The VA 
physician indicated that he had no knowledge of local 
cortisone injections into the knees causing generalized 
arthritis of a degenerative nature.  

The physician stated that the examination of the joints and 
bones other than the knees do not coincide with the veteran's 
complaints of generalized osteoarthritis due to previous 
cortisone injection into the knees.  Although this opinion is 
probative on the issue whether in-service cortisone 
injections to the knees caused arthritis in the remaining 
joints, the physician did not render an opinion regarding the 
relationship between in-service trauma and the post-service 
development of degenerative arthritis.  

The physician who performed the January 1995 VA joints 
examination did not indicate whether the claims folders were 
reviewed in conjunction with the examination.  In the March 
1995 addendum to the examination report the physician 
rendered an opinion regarding the relationship between the 
degenerative joint disease described and the service-
connected traumatic arthritis of the knees and hips.  The 
physician stated that "[I]t is clear that the extent of his 
osteoarthritis far exceeds the injuries claimed by the 
veteran and can in no clear way be said to be a consequence 
directly or indirectly of those injuries for which he is 
service connected."  





The physician concluded that "[I]t is my feeling, therefore, 
that the arthritis of the cervical spine, left shoulder, 
right elbow, hands, right wrist and right ankle are separate 
elements in this patient's osteoarthritis, bear no clear cut 
relationship because of both anatomical and pathophysiologic 
reasons (namely, that the patient has osteoarthritis which is 
an entity separate from the injuries obtained within the 
service)."  This opinion is entitled to a higher degree of 
probative value even though the physician did not review the 
service medical records.  Despite accepting the veteran's 
history of trauma to multiple joints during active service, 
the physician concluded that the veteran's arthritis of the 
cervical spine, left shoulder, right elbow, hands, right 
wrist and right ankle are separate elements in this veteran's 
osteoarthritis and not the result of any in-service trauma.  

Finally, there is the opinion by the VA physician who 
performed the February 1998 VA joints examination.  This 
opinion is also entitled to a higher degree of probative 
value because this physician specifically certified review of 
all seven of the veteran's claims folders prior to conducting 
the VA examination.  This physician had more information 
pertaining to the veteran's in-service and post-service 
medical treatment history; therefore, the physician is more 
fully informed and in a better position to render an opinion 
on the issue in this case.  

Based on the review and examination, the VA physician 
diagnosed degenerative arthritis of the cervical spine, 
shoulders, elbows, wrists, hands, fingers, lumbosacral spine, 
hips, knees and ankles.  The physician stated that the 
arthritis in these joints is indicative of degenerative 
arthritis.  The physician concluded that the veteran has 
multiple joint arthritis involving all these joints and that 
his multiple joint arthritis is considered to be sequelae of 
trauma.  While the physician did not specifically separate 
the degenerative arthritis as a sequelae of in-service trauma 
or post-service trauma, the opinion indicates that the 
veteran's multiple joint arthritis is at least in part 
attributable to in-service trauma sustained while playing 
basketball.  

In the present case, there are probative medical opinions 
that are in favor of service connection.  There are also 
probative medical opinions that do not support the claim of 
service connection.  These opinions are all entitled to 
differing probative value with no one opinion on the issue of 
causation being the most probative.  For these reasons the 
Board finds that the evidence is evenly balanced on whether 
the arthritis of multiple joints, including the cervical 
spine, shoulders, elbows, wrists, hands, fingers and the 
right ankle, is due to trauma during active service.  
Consequently, the benefit of the doubt in favor of the 
veteran applies and the Board concludes that degenerative 
arthritis of multiple joints, including the cervical spine, 
shoulders, elbows, wrists, hands, fingers and the right 
ankle, was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

GERD with Lactose Intolerance

The Board finds that the claim of entitlement to service 
connection for GERD is supported by cognizable evidence 
showing that the claim is plausible.  38 U.S.C.A. § 5107(a).  
The evidence, which includes the veteran's statements and 
testimony, show that he has a long history of medication use 
for his service-connected arthritis.  The post-service 
medical evidence establishes that the veteran has a current 
diagnosis of GERD and lactose intolerance.  The Board notes 
that the medical evidence shows that lactose intolerance is 
part of the GERD and therefore is considered as part of the 
veteran's GI disability.  

Although the physician who diagnosed GERD and lactose 
intolerance did not relate these diagnoses secondary to 
medication taken for the veteran's service-connected 
disabilities, there is a May 1996 medical opinion that 
relates his duodenal ulcer symptoms to medication taken for 
his service-connected disabilities.  A VA compensation 
examination dated in January 1998 shows a diagnosis of rule 
out gastritis secondary to nonsteroidal antiinflammatory 
medications.  When all these medical opinions are considered 
together, they establish that the veteran has a current GI 
disorder and that this disability was incurred secondary to 
medication used to treat his service-related disabilities.  

Regardless of the terminology used to account for the 
veteran's chronic GI symptoms, there is medical evidence 
supporting the fact that the symptoms are due to medication 
taken for his service-connected disabilities.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous Court findings regarding 
syntax necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

Therefore, the Board finds that his claim of entitlement to 
service connection for GERD, which includes lactose 
intolerance, is well grounded.  The Board also finds that all 
relevant evidence necessary for an equitable disposition of 
this service connection claim has been obtained.  
38 U.S.C.A. § 5107(a).  

The service medical records do not show a diagnosis of a GI 
disorder.  The July 1966 separation medical examination shows 
that the abdomen and viscera were normal.  Similar medical 
examination findings were reported during a November 1966 
Medical Board examination.  The veteran underwent a medical 
examination of all systems at that time.  There was no 
diagnosis of a GI disorder.  

The post-service evidence does not show a diagnosis of a GI 
disorder during the initial post-service year.  On VA 
examination in June 1967, the digestive system examination 
showed no findings.  The veteran underwent a VA examination 
in September 1968.  The digestive system examination was 
normal.  During a November 1971 VA general medical 
examination, the digestive system showed the abdomen was 
normal.  A sigmoidoscopy was unremarkable without growths, 
polyps or ulcer seen.  

The post-service medical evidence shows the veteran having 
been treated for GI problems as early as 1975, at which time 
he related a two-year history of stomach problems.  In May 
1975, the diagnoses were gastritis and duodenitis.  


The remaining evidence does show that the veteran has been 
diagnosed with duodenal ulcer.  In a June 1980 letter the 
veteran's private treating physician related that an UGI 
study showed he had a diagnosis of duodenal ulcer.  The 
remaining medical evidence also shows diagnoses of peptic 
ulcer disease well controlled on medication and complaints of 
GI upset.  Although these medical records do not include a 
nexus opinion on causation, they establish that the veteran 
has been experiencing chronic GI symptoms for many years.  

In this case, the evidence includes a May 1996 medical 
opinion that relates the veteran's GI symptoms to medication 
taken for his service-connected disabilities.  Despite the 
fact that the issue of service connection for duodenal ulcer 
is not on appeal, it is the veteran's GI disorder that is on 
appeal regardless of the specific diagnosis used to describe 
the symptomatology.  The January 1998 VA examination does not 
specifically provide the current medical diagnosis, but it 
includes a medical opinion that the veteran's GI problems, 
i.e., rule out gastritis, are secondary to nonsteroidal 
antiinflammatory medications used to treat the veteran's 
arthritis symptoms.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether GERD 
with lactose intolerance is related to a disease or injury 
incurred during service or secondary to a service-connected 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

For these reasons, the Board finds that the preponderance of 
the evidence shows that the veteran developed GERD with 
lactose intolerance secondary to medication taken for his 
service-connected disabilities.  Consequently, the Board 
concludes  that GERD with lactose intolerance is proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310(a).  


Hypertension

The veteran claims that medication taken for his service-
connected disabilities as well as stress from his service-
connected major depression caused hypertension.  

The service medical records do not show a diagnosis of 
hypertension.  During a July 1966 separation medical 
examination, physical examination showed that the heart and 
the vascular system were normal.  Similar medical examination 
findings were reported during a November 1966 Medical Board 
examination.  The veteran underwent a medical examination of 
all systems at that time.  There was no diagnosis of 
hypertension.  

The post-service evidence does not show a diagnosis of 
hypertension during the initial post-service year.  On VA 
examination in June 1967 the veteran's blood pressure showed 
readings of 116 systolic and 72 diastolic.  There was no 
diagnosis of hypertension.  The veteran underwent a VA 
examination in September 1968.  The cardiovascular system was 
normal and blood pressure showed readings of 120 systolic and 
80 diastolic.  During a November 1971 VA general medical 
examination, the cardiovascular system was normal.  

The initial post-service provisional medical diagnosis of 
hypertension is dated in April 1992.  Following examination 
the assessment was blood pressure stable.  The initial post-
service medical diagnosis of hypertension is dated in 
November 1992.  However, the examiner did not relate the 
diagnosis to service or as secondary to a service-connected 
disability.  

The VA outpatient treatment records dated in 1994 show 
extensive follow-up examination and testing because of the 
veteran's history of hypertension.  The impressions included 
well-controlled hypertension and blood pressure controlled, 
but none of these examiners related hypertension to service 
or as secondary to a service-connected disability.  

The veteran was diagnosed with hypertension during a January 
1998 VA examination.  The physician indicated that he had 
been diagnosed with hypertension eight years earlier and had 
been taking medication for six years.  The physician noted 
that he did not have a chest pain syndrome or any cardiac 
pathology.  Cardiovascular examination and an EKG were 
normal.  Blood pressure testing showed readings of 155 
systolic and 85-to-90 diastolic.  Repeat blood pressure 
testing showed readings of 160 systolic and 88 diastolic.  
The diagnosis was hypertension.  Despite the veteran's 
history that he had developed hypertension secondary to 
medications used to treat arthritis and, the physician did 
not relate hypertension to service or as secondary to a 
service-connected disability or to medications used to treat 
service-connected disabilities.  

The veteran has submitted portions of medical texts and 
medical information in support of his claim.  This evidence 
pertains to hypertension; depression and high blood pressure; 
and, a medical article on stress, blood pressure and 
cholesterol link.  This evidence alone will not well ground 
this veteran's claim.  This evidence contains general 
information that people who experience anxiety or depression 
may be at an increased risk for the development of high blood 
pressure.  Such a generic statement about a possible link is 
too general and inconclusive to well ground a claim.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 
11 Vet. App. 314, 317 (1998) (holding that a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element of a well-grounded claim).  

The veteran has presented two clinical records from the his 
clinical psychologist.  In a June 1998 record the 
psychologist noted that he and the veteran discussed the 
possible connection between stress, the veteran's multiple 
medical procedures and the development of hypertension in 
1991.  The psychologist indicated that the veteran's family 
stresses over the years and the possible link of these to his 
service-connected disabilities would be a contributing 
factor.  



Although not specifically stated, the psychologist is clearly 
indicating that the stress from the service-related 
disabilities would be a contributing factor in the 
development of the veteran's hypertension.  In a July 1999 
clinical record the psychologist states that the veteran 
continues to have stress and some of this stress may be 
impacting on his hypertension.  

This medical evidence does not establish that hypertension is 
directly related to service or that it developed as secondary 
to a service-connected disability.  However, this evidence 
does suggest that the veteran's nonservice-connected 
hypertension is aggravated by the stress caused by the 
service-connected psychiatric disorder.  When the clinical 
psychologist's opinion is considered together with the 
medical information that the veteran has submitted in support 
of his claim, it renders the claim for service connection 
plausible.  38 U.S.C.A. § 5107(a).  The medical articles and 
treatise evidence in this case are relevant because they 
provide important support when combined with the VA 
psychologist's opinion.  See Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997); Bielby v. Brown, 7 Vet. App. 260, 265-67 
(1994).  

The Board also finds that all relevant evidence necessary for 
an equitable disposition of this service connection claim has 
been obtained.  38 U.S.C.A. § 5107(a).  

The determinative issue in this case is whether the veteran's 
service-connected psychiatric disability aggravated his post-
service nonservice-related hypertension.  This issue is 
medical in nature.  Neither the veteran nor the Board is 
competent to supplement the record with an unsubstantiated 
medical conclusion as to whether hypertension is related to a 
disease or injury incurred during service, secondary to 
a service-connected disability, or aggravated by a service-
connected disability.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  


The only evidence pertaining to the question of aggravation 
consists of the clinical psychologist's opinion and the 
medical treatise evidence.  The psychologist's opinion 
suggests that the veteran's hypertension has been aggravated 
by the stress, which is due to his service-connected 
psychiatric disability.  Since this evidence establishes that 
there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of service-
connected disease or injury, service connection is warranted 
for hypertension for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322 (1999); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Consequently, the Board concludes that hypertension is 
proximately due to or the result of a service-connected 
disability on the basis of aggravation.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.310(a).  Allen, supra.


Skin Disorder

The veteran is already service-connected for tinea pedis and 
a groin striae.  The Board will consider claims for service 
connection for a skin disorder other than tinea pedis and a 
groin striae.  The veteran contends that he has a skin 
disorder that is generalized in nature and which affects his 
entire body.  He argues that he incurred this skin disease 
secondary to cortisone injections during active service.  

The service medical records show that a skin disease was 
noted during active service.  The May 1964 treatment records 
note complaints of urticaria.  One month later the examiner 
noted that the veteran had definite welts on his back and 
intense itching on his arms and back.  The diagnosis was 
"Periocturin," for which he received treatment.  The 
service medical records do not show a diagnosis of a chronic 
skin disorder during active service.  There was no follow-up 
examination and a physical examination of the skin was normal 
during the July 1966 separation medical examination.  
However, the physician noted a history of dermatophytosis, 
which had been successfully treated.  

The veteran has submitted statements and he has testified 
that he has experienced a recurrence of this skin disease 
since separation from active service.  Transcript, pp. 16-19 
(July 1999).  

The January 1998 VA dermatology examination establishes that 
the veteran currently has groin pruritus of unknown etiology, 
and dermatographism, i.e., a form of urticaria, of the back 
and mild folliculitis of the right upper extremity.  Physical 
examination showed linear wheals on the back and folliculitis 
papules of the right upper extremity.  While this physician 
did not relate these skin diseases to the steroid injections 
during service, the veteran has provided competent lay 
evidence of a nexus between these skin diseases and his post-
service symptomatology.  The Board finds that these skin 
diseases are observable to a lay person; therefore, his 
testimony may be used to well ground the claim.  

The Court has stated that either or both of the second and 
third Caluza elements can be satisfied, under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McManaway v. 
West, 13 Vet. App. at 65 (citing Savage v. Gober, 10 Vet. 
App. 488, 495-97).  

In this case the veteran has submitted the requisite evidence 
to well ground the claim because the condition was noted in 
service, the veteran has experienced a continuity of 
recurring skin problems and he has provided competent 
evidence of a nexus between the current skin diseases and his 
symptomatology.  The Board finds the claim well grounded.  
38 U.S.C.A. § 5107(a).  

The Board also finds that all relevant evidence necessary for 
an equitable disposition of this service connection claim has 
been obtained.  38 U.S.C.A. § 5107(a).  

The service medical records show a diagnosis of urticaria, 
"Periocturin" and dermatophytosis.  The medical evidence 
shows the veteran's current skin disorders, for which he is 
not already service-connected, are groin pruritus, urticaria 
or dermatographism of the back and mild folliculitis of the 
right upper extremity.  The post-service medical evidence 
includes numerous post-service VA and private medical records 
dated since the 1970's, which show treatment for ongoing skin 
problems.  This supports the veteran's statements and 
testimony that he has had a continuity of symptomatology.  
This is not a case where the sole evidentiary basis for the 
asserted continuous symptomatology is the sworn testimony of 
the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  See McManaway, 13 Vet. 
App. at 66.  There is also no other evidence of record that 
shows the veteran's current skin diseases are the result of 
some intercurrent cause.  

The Board finds that a skin disease was noted in service and 
the preponderance of the evidence shows there has been a 
continuity of symptomatology since separation from active 
service.  For these reasons, the Board concludes that groin 
pruritus, urticaria or dermatographism of the back and mild 
folliculitis of the right upper extremity were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. § 3.303.  


Esophageal Leiomyoma

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
esophageal leiomyoma must be denied as not well grounded.  

The service medical records do not show a diagnosis of 
esophageal leiomyoma.  

The post-service evidence does not show a diagnosis of 
esophageal leiomyoma during the initial post-service year.  

The initial post-service evidence showing leiomyoma of the 
esophagus consists of VA outpatient treatment records dated 
in October 1994.  An UGI study showed filling defects within 
the esophagus which appeared persistent and submucosal.  
Subsequent medical examinations in 1995 show the lesions most 
likely represent leiomyoma.  However, there are no medical 
opinions of record that relate esophageal leiomyoma to active 
service or secondary to a service-connected disability.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The veteran has failed to provide medical evidence of a nexus 
between the current diagnosis of esophageal leiomyoma and 
active service or a service-connected disability.  There are 
no documented medical opinions or other competent evidence of 
record linking these disabilities to military service or a 
service-connected disability.  Id.  

In addition, there is no evidence that the veteran was 
diagnosed with any chronic GI condition in service or during 
an applicable presumption period.  Nor is there medical 
evidence of a relationship between esophageal leiomyoma and 
any alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  


The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether 
esophageal leiomyoma is related to a disease or injury 
incurred during service or secondary to a service-connected 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Likewise, the veteran is not competent to relate 
this post-service disorder to active service or secondary to 
a service-related disability.  Grottveit, 5 Vet. App. at 93 
(Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not specifically indicated the existence 
of any evidence that has not already been obtained that would 
well ground his claim of service connection for esophageal 
leiomyoma.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for esophageal leiomyoma is 
not well grounded.  38 U.S.C.A. § 5107(a).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection is not well 
grounded, the doctrine of reasonable doubt has no application 
to this claim.  




Earlier Effective Date for Service Connection for Major 
Depression

Criteria

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1999).  The effective date for a direct service 
connection claim is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(1999).  

Where service connection is granted based on new and material 
evidence that was received after final disallowance, the 
effective date of an award of compensation is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later, except as provided in 38 C.F.R. § 
20.1304(b)(1) (1999).  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(1999).  

Where service connection is granted based on additional 
service department records, the effective date should agree 
with the evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year after 
separation from service.  38 C.F.R. § 3.400(q)(2) (1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (1999).  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from an appellant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (1999).  Moreover, a 
specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (1999).

When an informal claim is received, VA is to forward an 
application form to the claimant.  If the formal claim is 
received within one year, the date of claim will be the date 
of receipt of the informal claim.  However, VA's failure to 
forward the application form waives the requirement to file a 
formal application.  Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc) aff'd 39 F.3d 1574 (Fed. Cir. 1994); 38 
C.F.R. §§ 3.109, 3.155 (1999).  The one-year period does not 
begin to run until the formal application is sent.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  


Analysis

The veteran testified that the proper effective date should 
be 1970 because he had filed a claim then and he had begun 
suffering from depression at that time because he was unable 
to pursue a professional basketball career.  Transcript, pp. 
9, 37-38 (July 1999).  

The Board finds that an earlier effective date to 1970 cannot 
be granted in this case.  The Board denied service connection 
for a nervous disorder with headaches in the September 1972 
decision.  That decision is final except upon the submission 
of new and material evidence, or in the event clear and 
unmistakable error is demonstrated in the September 1972 
decision.  The veteran has specifically withdrawn his claim 
of clear and unmistakable error in the September 1972 
decision.  

The veteran submitted numerous claims to reopen service 
connection for a psychiatric disorder beginning in October 
1972.  The veteran continued to file requests to reopen his 
claim for service connection through June 1981.  

The evidence of record at that time included a VA outpatient 
treatment record, which is dated on December 18, 1980.  It 
shows the veteran was referred for an evaluation for the 
purpose of obtaining psychotherapy.  The examiner noted the 
veteran's medical and social history.  The examiner also 
performed a mental status examination.  Based on the history 
and examination, the clinical psychologist rendered a 
diagnosis of depressive neurosis associated with physical 
disability.  

In a July 1981 rating decision, the RO denied reopening the 
claim.  The RO notified the veteran of that decision by 
letter dated July 15, 1981.  The veteran filed a Notice of 
Disagreement with that rating decision in August 1981.  The 
RO issued the veteran a Statement of the Case in January 
1982.  The veteran did not submit a timely Substantive 
Appeal.  Consequently, that rating decision also became 
final.  38 U.S.C. § 4005(c) (1976) (38 U.S.C.A. § 7105(c) 
(West 1991)); 38 C.F.R. § 19.153 (1981) (38 C.F.R. § 20.1103 
(1999)).  The veteran has not alleged clear and unmistakable 
error in the July 1981 rating decision.  

Consequently, the proper effective date where service 
connection is granted based on new and material evidence is 
the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  

The evidence includes a VA outpatient treatment record which 
is dated on March 25, 1983.  There is no indication when this 
treatment record was received at the RO since it has no date 
of receipt and appears out of chronological order as does 
much of the evidence dated in the 1970's and 1980's.  This 
was completed by the same clinical psychologist and it shows 
that the veteran's treatment in 1980 was terminated for 
nonappearance.  The psychologist diagnosed depressive 
neurosis associated with physical disability.  

The veteran filed a claim to reopen service connection for a 
nervous disorder on October 1, 1987.  



In the February 1996 decision, the Board determined that the 
evidence added to the record constituted new and material 
evidence to reopen the claim for service connection.  The 
Board cited to several medical opinions dated subsequent to 
the September 1972 Board decision, which contained opinions 
that the veteran had a psychiatric disorder as secondary to 
his service-connected disabilities.  

Although the Board considered evidence that was already of 
record and considered at the time of the July 1981 rating 
decision, the Board also cited to a June 1988 psychologist's 
medical opinion.  This included a medical opinion relating 
the veteran's psychiatric disorder secondary to his service-
connected knee disabilities.  The finding of new and material 
evidence and the subsequent award of service connection were 
not based on additional service department records.  
Therefore, an earlier effective date cannot be awarded based 
under 38 C.F.R. § 3.400(q)(2).  

In this case the March 25, 1983 VA outpatient treatment 
record is the date entitlement to service connection arose.  
The psychologist diagnosed depressive neurosis associated 
with the veteran's physical service-related disability.  
Following the July 1981 rating decision, the veteran filed a 
claim to reopen service connection for a nervous disorder on 
October 1, 1987.  Since the effective date for service 
connection based on new and material evidence received after 
final disallowance is the later of the date of receipt of the 
claim to reopen or the date entitlement arose, the proper 
effective date depends upon whether the March 25, 1983 is 
considered an informal claim to reopen service connection.  

The Board finds that the March 25, 1983 VA examination record 
is an informal claim to reopen service connection.  38 C.F.R. 
§ 3.157(b)(1) (1999).  There had been a prior disallowance of 
the claim in September 1972 and a disallowance of the claim 
to reopen in July 1981.  See Crawford v. Brown, 5 Vet. App. 
33, 35-36 (1993).  


It consists of a communication in writing, in which the 
veteran indicated a belief in entitlement to service 
connection, and it identifies the benefit sought.  38 C.F.R. 
§§ 3.1(p), 1.55(a).  For these reasons, the Board concludes 
that the criteria for an effective date retroactive to 
March 25, 1983 for a grant of service connection for major 
depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.155, 
3.157, 3.400 (1999).


Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


In Fenderson v. West, 12 Vet. App. 119, 121 (1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).


Analysis

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

An allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).


Major Depression

The VA amended its regulations pertaining to the rating 
schedule for mental disorders during the pendency of this 
appeal.  See 38 C.F.R. § 4.130.  

The regulations became effective on November 7, 1996.  When a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board will review the veteran's 
claim under the regulations in effect both before and after 
November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
the severity of disability was based upon actual 
symptomatology, as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130.  The 
schedular provisions of Diagnostic Code 9207, applicable to 
major depression, required that evaluation be based on 
certain criteria: Active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability warranted 
a 100 percent rating.  With lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability, a 70 percent rating was assigned.  Considerable 
impairment of social and industrial adaptability warranted a 
50 percent rating.  38 C.F.R. § 4.132, Diagnostic Code 9207.  

The revised rating criteria for major depression under 
Diagnostic Code 9434 contemplate that a 100 percent rating 
will be assigned for total occupational and social 
impairment.  Social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
to such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.132.  

The evidence demonstrates that as early as March 1983 the 
veteran denied suicidal ideation.  The records and the 
statements from the veteran during that time show he was 
unemployed as a result of his physical disabilities rather 
than his psychiatric illness.  

In March 1988, the veteran was examined by the VA outpatient 
psychiatry clinic because of his complaints of pain.  The 
records show the veteran was experiencing depression symptoms 
because of chronic and severe knee pain.  The examiner 
referred him to the chronic pain management program.  

The June 1988 private psychological evaluation includes an 
extensive history regarding the veteran's deteriorating 
medical condition.  The veteran reported that his marriage 
had broken down by 1984 and that he and his wife engaged in a 
string of extramarital affairs.  The psychologist noted that 
there had been improvement in the veteran's depression with 
therapy.  In an August 1988 addendum, the examiner described 
the veteran's overall functioning as very poor.  

During a VA examination in March 1989 the veteran was alert 
and oriented with his memory intact.  He was articulate and 
cooperative, logical and of average intelligence.  His affect 
was appropriate and labile but he communicated a fairly angry 
disposition.  The VA physician noted that a diagnosis was 
difficult because of all the accompanying physical disorders, 
which caused his chronic insomnia.  The VA physician 
described the veteran's level of functioning over the 
previous year as poor probably consistent with his current 
state of disability and training.  

At a personal hearing the veteran testified that he began 
writing a book in 1981 via transcription because he felt that 
he had been unjustly robbed of a career.  Transcript, p. 5 
(Mar. 1991).

During a VA examination in September 1991 the veteran 
complained of ongoing insomnia due to chronic knee pain.  He 
also reported having emotional distress and anger.  The same 
VA physician stated that the veteran did not meet the 
criteria for a major psychiatric diagnosis.  Rather, the 
physician stated that the veteran had chronic and persistent 
emotional distress, anger, insomnia and frustration.  The 
veteran's memory was good.  He was described as not having 
been delusional or psychotic or illogical in his thinking.  
He maintained a relationship with his daughter and 
grandchildren.  The physician again described his level of 
functioning over the previous year as poor.  

During the June 1996 VA examination, the physician certified 
review of all the evidence in the claims folder.  This 
includes the prior evaluations by the other examiners in 
psychiatry.  The veteran complained of depression, anxiety 
and difficulty sleeping, irritability, anger and isolation.  
The physician reported the veteran's history of in-service 
and post-service physical problems.  The physician also noted 
the veteran's marital history.  On mental status examination, 
the veteran's speech revealed no defects or formal thought 
disorders and his affect was appropriate to the content of 
the interview.  Mood was depressed.  He had no delusions or 
hallucinations and there were no suicidal or homicidal 
ideations.  

The veteran felt hopeless.  He was oriented to time, person 
and place, and his memory was grossly intact.  His 
intelligence was within the average range and was normal.  
Abstract thinking was intact.  The diagnosis was recurrent, 
chronic major depression.  The physician provided a Global 
Assessment of Functioning (GAF) score of 60.  The physician 
cited the VA and private medical opinions dated in 1988, 1989 
and 1991.  

The physician concluded that the veteran experienced a 
depression that became chronic over the course of the years, 
and at times the symptoms of anxiety had been more than at 
other times.  The physician concluded that the veteran's 
psychiatric disorder was secondary to his knee injuries.  

The evidence includes VA outpatient records dated from 
September 1996 through July 1999.  These records show the 
veteran has been attending ongoing therapy and treatment for 
his depression symptoms.  They show the veteran has been 
treated with medications.  They show that the veteran has 
denied suicidal and homicidal ideations on numerous 
occasions.  These records also show that he was oriented to 
time, place and person.  They also show that the veteran has 
chronic anger.  

In December 1996 the veteran reported that his treatment was 
going well.  He denied suicidal and homicidal ideations as 
well as auditory and visual hallucinations.  They also show 
that he has complained of ongoing insomnia.  In January 1997, 
the treating psychiatrist diagnosed major depression as 
moderate to severe.  The psychiatrist noted that the veteran 
was unemployed due to physical and mental disability.  The 
psychiatrist provided a GAF score of 50-55 for the past and 
current year.  In February 1997, the treating psychologist 
diagnosed dysthymia in partial remission with medication and 
anxiety reaction in partial remission with medication.  

In February 1998, the psychologist noted that the veteran was 
still struggling with his anger and dysthymia.  In May 1999, 
the veteran was cooperative with good eye contact and his 
affect was appropriate with a mildly depressed mood.  He 
reported problems with sleeping due to pain.  He denied any 
psychotic symptoms.  He felt depressed but denied suicidal 
and homicidal ideations.  One month later, the psychiatrist 
again noted that he was cooperative with good eye contact and 
his affect was appropriate with a mildly depressed mood.  The 
psychiatrist stated that there were no psychotic symptoms 
noted or reported.  He denied suicidal and homicidal 
ideations.  

In a July 1999 statement, the psychiatrist summarized that 
the veteran has been unable to obtain any gainful employment 
due to physical limitations.  The psychiatrist noted that the 
veteran is maintained on medication and that he has problems 
with sleep, appetite, anxiety and irritability.  

In September 1998, the veteran underwent an independent 
psychiatric examination.  He related that his main problem 
that prevents him from working is irritability.  He related a 
history of the problems he has had with his knees.  He stated 
that he has had difficulty sleeping but this has been due in 
significant part to physical pain.  He maintained that he 
remained isolated with only one friend and did not have 
outside hobbies or activities.  He related that his 
medication helped relieve his depressed mood somewhat.  The 
psychiatrist noted that the veteran has never been 
hospitalized for his psychiatric disorder and he has never 
made a suicidal gesture.  

The psychiatrist noted his daily activities and social 
functioning.  On mental status examination, the veteran was 
moderately dysphoric with a somewhat related and stable 
affect.  He did not relate paranoia, delusions of grandeur, 
or obsessional material.  He denied suicidal and homicidal 
ideations or first-rank symptoms.  His thought process was 
linear and goal-directed without flight of ideas.  He denied 
auditory and visual hallucinations.  He was alert and 
oriented times four, concentration was intact, and recent and 
remote memories were largely intact.  

The psychiatrist noted that he appeared to recognize his 
mental illness and the need for treatment, and he had 
realistic plans of self-care.  He had a fair fund of 
knowledge, he was able to abstract and his vocabulary was 
fair.  The diagnosis was depressive disorder not otherwise 
specified as manifested by a history of chronic depressed 
mood with associated irritability and social withdrawal.  The 
psychiatrist provided a current GAF score of 65.  The veteran 
related that since active service he had experienced a 
chronic depressed mood that has remitted somewhat with 
extensive treatment.  The psychiatrist opined that the 
veteran does not appear to have a severe psychiatric illness 
and he is currently functioning somewhat well from a 
psychiatric perspective.  

The psychiatrist also opined that the veteran's prognosis was 
good from a psychiatric perspective.  The psychiatrist noted 
that the veteran reported having stopped working due to his 
chronic knee pain rather than psychological reasons.  The 
psychiatrist concluded that the veteran could tolerate work 
stress at this time from a psychiatric perspective.  

The veteran maintains that he developed severe depression 
because he could not pursue a professional basketball career 
due to the severity of his bilateral knee disability.  
Transcript, p. 7 (July 1999).  He testified that he incurred 
no additional knee disability during his post-service career 
as a stunt man.  Tr., p. 8.  He testified that he has a great 
deal of anger but he is trying to keep his life under 
control.  Tr., p. 11.  He testified that he had a good 
relationship with his daughter prior to her death in 1995, 
and that he does not have a good relationship with his sons.  
Tr., p. 12.  The veteran testified that he does not prefer to 
socialize but he also testified that he has friends who visit 
him and that he does visit his grandchildren during a routine 
day.  Tr., pp. 13-14.  

The Board finds that an increased rating is not warranted 
under the old criteria.  Under the old criteria a 70 percent 
rating required active psychotic manifestations with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  The majority of the veteran's 
treatment records show that he has denied having active 
psychotic manifestations.  As early as March 1983 he denied 
suicidal ideation.  

Although the examiner in August 1988 described the veteran's 
overall functioning as very poor, that psychologist noted 
that there had been improvement in the veteran's depression 
with therapy during the June 1988 private psychological 
evaluation.  Likewise, the VA physician described the 
veteran's level of functioning over the previous year as poor 
during the VA examination in March 1989; however, that 
physician stated that he was alert and oriented with his 
memory intact.  He was articulate and cooperative, logical 
and of average intelligence, and his affect was appropriate 
and labile.  

Neither examiner indicated that the veteran was experiencing 
active psychotic manifestations of his psychiatric disorder 
at that time.  These examiners also did not separate the 
impairment attributable to the veteran's service-connected 
physical disabilities versus the impairment due to 
psychiatric illness.  In fact, the VA physician stated that a 
diagnosis was difficult because of all the accompanying 
physical disorders, which caused the veteran's chronic 
insomnia.  During the VA examination in September 1991, the 
veteran was described as not having been delusional or 
psychotic or illogical in his thinking.  

The June 1996 VA examination findings are highly probative of 
the issue on appeal.  The physician certified review of all 
the evidence in the claims folder, including the prior 
evaluations by the other examiners in psychiatry.  This 
physician had more background information and was in a better 
position to render an opinion as to the severity of the 
veteran's psychiatric impairment.  On mental status 
examination, the veteran's speech revealed no defects or 
formal thought disorders and his affect was appropriate to 
the content of the interview.  He had no delusions or 
hallucinations and there were no suicidal or homicidal 
ideations.  The physician provided a GAF score of 60.  

The VA outpatient treatment records also show that the 
veteran has denied having active psychotic manifestations.  
They show that he has denied suicidal and homicidal ideations 
on numerous occasions.  These records also show that he was 
oriented to time, place and person.  In December 1996 he 
denied suicidal and homicidal ideations as well as auditory 
and visual hallucinations.  

In January 1997 the treating psychiatrist diagnosed the 
veteran's major depression as moderate to severe.  The 
psychiatrist noted that he was unemployed due to physical and 
mental disability.  The psychiatrist provided a GAF score of 
50-55 for the past and current year.  As late as June 1999 
the psychiatrist stated that there were no psychotic symptoms 
noted or reported.  The veteran denied suicidal and homicidal 
ideations.  

In a July 1999 statement the psychiatrist summarized that the 
veteran had been unable to obtain any gainful employment due 
to physical limitation.  This opinion must also be given a 
high degree of probative value because it is rendered by a 
psychiatrist who has had the opportunity to evaluate the 
veteran over a long period of time.  

Finally, the September 1998 psychiatric examination shows 
that the veteran did not relate paranoia, delusions of 
grandeur, or obsessional material.  He denied suicidal and 
homicidal ideations or first-rank symptoms.  His thought 
process was linear and goal-directed without flight of ideas.  
He denied auditory and visual hallucinations.  He was alert 
and oriented times four, concentration was intact, and recent 
and remote memories were largely intact.  The psychiatrist 
provided a current GAF score of 65.  The psychiatrist also 
opined that he does not appear to have a severe psychiatric 
illness and he is currently functioning somewhat well from a 
psychiatric perspective.  This evidence is consistent with 
the prior evaluations and statements of the veteran insofar 
as it does not show he has active psychotic manifestations 
required for an increased rating under the old criteria.  

The Board finds that an increased rating is not warranted 
under the new criteria.  While the evidence does show that 
the veteran experiences impaired impulse control because he 
is described as angry and irritable, the evidence does not 
show deficiencies in most areas due to suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  

The VA outpatient records show that the veteran has denied 
suicidal and homicidal ideations on numerous occasions.  
These records also show that he was oriented to time, place 
and person.  In December 1996, the veteran reported that his 
treatment was going well.  He denied suicidal and homicidal 
ideations as well as auditory and visual hallucinations.  In 
January 1997, the treating psychiatrist provided a GAF score 
of 50-55 for the past and current year.  In May 1999 the 
veteran denied any psychotic symptoms.  He felt depressed but 
denied suicidal and homicidal ideations.  



One month later, the psychiatrist again noted that the 
veteran was cooperative with good eye contact and his affect 
was appropriate with a mildly depressed mood.  The 
psychiatrist stated that there were no psychotic symptoms 
noted or reported.  The veteran denied suicidal and homicidal 
ideations.  During the September 1998 independent psychiatric 
examination, the veteran related that his main problem that 
prevents him from working is irritability.  The report shows 
that the veteran is able to perform his normal daily 
activities and social functioning.  On mental status 
examination, there was no paranoia, delusions of grandeur, or 
obsessional material.  

The veteran denied suicidal and homicidal ideations or first-
rank symptoms.  The veteran's thought process was linear and 
goal-directed without flight of ideas.  He denied auditory 
and visual hallucinations.  The veteran was alert and 
oriented times four, concentration was intact, and recent and 
remote memories were largely intact.  The veteran had a fair 
fund of knowledge, he was able to abstract and his vocabulary 
was fair.  The psychiatrist provided a current GAF score of 
65.  The psychiatrist opined that the veteran does not appear 
to have a severe psychiatric illness and he is currently 
functioning somewhat well from a psychiatric perspective.  
The psychiatrist also opined that the veteran's prognosis was 
good from a psychiatric perspective. 

The evidence also does not show that the veteran is unable to 
establish and maintain effective relationships.  Although he 
remains isolated in his home without pursuing outside hobbies 
or activities, he has testified that he had maintained a good 
relationship with his daughter prior to her death.  He also 
testified that although he does not prefer to socialize, he 
has friends who visit him and that he does visit his 
grandchildren during a routine day.  Tr., pp. 13-14.  From 
his own statements, it shows that he is able to establish and 
maintain effective relationships.  



For these reasons, the Board finds that a preponderance of 
the evidence shows the veteran's major depression causes 
considerable social and industrial impairment but does not 
result in active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
severe social and industrial inadaptability, or occupational 
and social impairment with deficiencies in most areas; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  

The Board finds that the evidence is not evenly balanced and 
concludes that the criteria, previous or amended, for an 
evaluation in excess of 50 percent for major depression have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9207 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 
9434; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A disability evaluation in excess of 50 percent is denied 
based on the totality of the evidence, without predominant 
focus on the recent evidence of record.  Such review is 
consistent with the Court's recent decision in Fenderson.  
Finally, as the Board has not herein assigned any increase, 
the question of staged ratings is not at issue; the veteran 
is in receipt of one continuous percentage rating.  
Accordingly, no prejudice has resulted herein.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Criteria 

The Rating Schedule provides that arthritis due to trauma 
will be rated on limitation of motion of the affected parts 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.


HNP of the Lumbar Spine

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).





The Rating Schedule provides a non compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief, and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

The ratings for intervertebral disc syndrome involve loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

The medical evidence in this case does not support a rating 
in excess of 40 percent.  In the present case, the veteran's 
disability is currently evaluated as 40 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5293.  


Under Diagnostic Code 5293 the 40 percent evaluation 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  
The next higher evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

There is no medical evidence that the veteran suffers 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In fact, the recent medical evidence does not include a 
diagnosis of intervertebral disc syndrome.  

During the February 1998 VA orthopedic examination the 
veteran did not relate having experienced persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings.  Examination showed no findings other 
than limitation of motion with pain.  The veteran related 
having experienced chronic and persistent pain of his lower 
back; however, he did not relate symptoms compatible with 
sciatic neuropathy, absent ankle jerk or other neurological 
findings.  An increased rating is therefore not warranted 
under the criteria for intervertebral disc syndrome.

The Board finds that the criteria pursuant to 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.  The recent medical evidence indicates that the 
veteran has made only intermittent complaints of pain 
regarding his lumbar spine.  

The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent.  The 
veteran has already been found to be entitled to a 40 percent 
disability rating.  Therefore, no greater benefit can flow to 
the veteran under Diagnostic Codes 5292 and 5295.  

Diagnostic Codes 5292 and 5295 each contemplate similar 
symptoms, at least in part, such as limitation of motion, and 
therefore do not provide a basis for assigning separate 
ratings under each.  Evaluating them separately would thus 
violate the rule against pyramiding.  38 C.F.R. § 4.14.

The Board additionally notes that the veteran cannot be rated 
separately under Diagnostic Codes 5293 and 5292 because 
Diagnostic Code 5293 has been found to involve loss of 
motion.  Diagnostic code 5292 contemplates limitation of 
motion in the lumbar spine.  Therefore, to rate the veteran 
's impairment separately under Diagnostic Codes 5292 and 5293 
would constitute evaluation of an identical manifestation of 
the same disability under two different diagnoses.  
VAOPGCPREC 36-97.

In addition the Board notes that the veteran has not shown 
residuals of a fractured vertebra or ankylosis to warrant a 
higher evaluation under other Diagnostic Codes.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, and 
5289 (1999).  

For these reasons, the Board finds that a preponderance of 
the evidence shows that the veteran's residuals of a HNP of 
the lumbar spine are limitation of motion and severe 
intervertebral disc syndrome but shows that he does not have 
ankylosis of the lumbar spine or pronounced intervertebral 
disc syndrome.  The Board concludes the criteria for an 
evaluation in excess of 40 percent for residuals of a HNP of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295.  


Left Total Knee Replacement

The Rating Schedule provides that a prosthetic replacement of 
a knee joint warrants a 100 percent rating for one year 
following implantation of the prosthesis.  The Rating 
Schedule provides a 60 percent evaluation with respect to 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  

With intermediate degrees of residual weakness, pain or 
limitation of motion, the knee replacement is rated by 
analogy to diagnostic codes 5256, 5261, or 5262, with a 
minimum evaluation of 30 percent being assigned.  38 C.F.R. § 
4.71, Diagnostic Code 5055.  

The Rating Schedule provides that ankylosis (bony fixation) 
of the knee, in an extremely unfavorable position, in flexion 
at an angle of 45 degrees or more, warrants a 60 percent 
rating.  The Rating Schedule provides a 50 percent evaluation 
with respect to flexion between 20 and 45 degrees.  When 
flexion is between 10 and 20 degrees, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71, Diagnostic Code 5256.  

The Rating Schedule provides a 50 percent rating when 
extension is limited to 45 degrees.  With extension limited 
to 30 degrees, a 40 percent rating is assigned.  38 C.F.R. § 
4.71, Diagnostic Code 5261.  A 40 percent evaluation is also 
warranted for nonunion of the tibia and fibula requiring a 
brace.  38 C.F.R. § 4.71, Diagnostic Code 5262.  

The evidence shows that the veteran underwent a left total 
knee replacement in August 1997.  He was awarded a 100 
percent rating until October 1, 1998.  During the February 
1998 VA examination, the veteran related that he continues to 
have constant pain in his knees.  In fact, he has had a long 
history of severe painful motion of the knees despite 
numerous surgeries.  Examination showed he walked with a 
somewhat antalgic gait due to right knee pain.  The examiner 
indicated that there was no abnormal weight bearing.  
However, physical examination showed limitation of motion of 
the left knee.  The physician stated that he was severely 
disabled and is unable to take any long walks due to his knee 
surgeries.  

During the September 1998 independent medical examination, 
the examiner noted that the veteran's left knee pain 
prevented him from performing activities of daily living such 
as walking more than a few minutes or climbing stairs.  
Physical examination showed the veteran's gait was antalgic 
favoring the left.  This also showed limitation of motion 
with pain on flexion and extension.  


The physician stated that he does have limited function of 
standing due to bilateral knee pains, which is predominant on 
the left.  The physician stated that the range of motion was 
limited by pain and fatigue, weakness and lack of endurance 
following repeated use with pain having a major impact on 
function.  These objective examination findings are 
consistent with the veteran's statements and testimony 
that he continues to have severely limiting left knee pain 
despite the total knee replacement.  This evidence 
establishes that the veteran has chronic residuals consisting 
of severe painful motion and weakness in the affected 
extremity.  

For these reasons, the Board finds that the evidence shows 
that his left TKR is manifested by severe painful motion and 
weakness of the left lower extremity.  The Board concludes 
the criteria for an increased evaluation of 60 percent for 
residuals of a left TKR have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 
(1999).  


Traumatic Arthritis of the Hips

The Rating Schedule provides a rating of 10 percent for 
limitation of thigh extension to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.

The Rating Schedule provides a 10 percent rating for 
limitation of thigh flexion to 45 degrees.  A 20 percent 
rating is appropriate where it is limited to 30 degrees.  A 
30 percent rating is assigned where thigh flexion is limited 
to 20 degrees.  Where flexion is limited to 10 degrees, a 40 
percent rating is in order.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  

The Rating Schedule provides a 20 percent rating for 
limitation of thigh abduction with motion lost beyond 10 
degrees.  Where there is limitation of adduction such that 
the legs cannot be crossed, a 10 percent rating is 
appropriate.  

A 10 percent rating can also be assigned for limitation of 
thigh rotation, where the individual cannot toe-out more than 
15 degrees with the affected leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  

The Rating Schedule also provides higher ratings for 
favorable and unfavorable ankylosis of the hip.  38 C.F.R. § 
4.71a, Diagnostic Code 5250.  

During the January 1998 VA examination, the veteran reported 
that he had tightness and stiffness in his joints, which 
occurred more in cold weather and winter months.  However, he 
admitted that his symptoms go away after two hours and they 
are decreased with rest and antiinflammatory medications.  
The February 1998 VA examination findings show moderate 
degenerative changes in both hip joints.  

Range of motion testing showed active extension on the left 
to minus 14 degrees and passive to minus 15 degrees; active 
flexion was 66 degrees and passive flexion was 95 degrees; 
active adduction was 5 degrees and passive adduction was 10 
degrees; active abduction was 18 degrees and passive 
abduction was 20 degrees; active internal rotation was 11 
degrees and passive internal rotation was 37 degrees; and 
active external rotation was 11 degrees and passive external 
rotation was 30 degrees.  

Range of motion testing showed active extension on the right 
to minus 15 degrees and passive to minus 9 degrees; active 
flexion was 94 degrees and passive flexion was 105 degrees; 
active adduction was 15 degrees and passive adduction was 15 
degrees; active abduction was 10 degrees and passive 
abduction was 12 degrees; active internal rotation was 17 
degrees and passive internal rotation was 39 degrees; and 
active external rotation was 13 degrees and passive external 
rotation was 44 degrees.  

These medical findings constitute the most probative evidence 
of record since they are the only findings that measure range 
of motion of the hips.  These findings do not establish 
entitlement to an increased rating for either hip joint.  


These findings do not show limitation of thigh flexion to 30 
degrees or limitation of thigh abduction with motion lost 
beyond 10 degrees, even when taking into account limitation 
due to pain or other pathology.  The majority of the post-
service medical evidence shows that the pain and functional 
loss of the lower extremities is the result of the veteran's 
bilateral knee disabilities.  To compensate the veteran for 
pain and functional loss of the hips from pain and limitation 
caused by the knees would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  

The Board notes that the veteran's statements regarding 
bilateral hip symptoms have been somewhat inconsistent.  The 
veteran stated to the VA physician that he had tightness and 
stiffness in his joints, which occurred more in cold weather 
and winter months.  However, the veteran admitted that his 
symptoms go away after two hours and they are decreased with 
rest and antiinflammatory medications.  During his personal 
hearing, the veteran testified that he has hip pain all the 
time and not just during flare-ups.  Tr., pp. 27-28.  
Therefore, his statements regarding the extent of bilateral 
hip pain are not entitled to a high degree of probative 
weight.  

None of the medical findings show that there is ankylosis of 
the hip, flail joint, or impairment of the thigh or femur 
such as to warrant a higher rating.  

For these reasons, the Board finds that a preponderance of 
the evidence shows that the traumatic arthritis of the hips 
does not cause ankylosis of the hip, flail joint, or 
impairment of the thigh or femur, or significant limitation 
of motion of either thigh caused by arthritis or functional 
loss due to pain or other pathology.  

The Board concludes that the criteria for a rating in excess 
of 10 percent for traumatic arthritis of the hips have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5252, 5253 (1999).  


Traumatic Arthritis of the Left Ankle

The Rating Schedule provides a 10 percent rating for moderate 
limitation of ankle motion and a 20 percent rating for marked 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

Ankylosis of the ankle warrants a 10 percent evaluation with 
plantar flexion of less than 30 degrees.  A 30 percent rating 
is assignable when plantar flexion is between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 
percent rating is assignable when there is ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

The Rating Schedule provides a 10 percent rating for moderate 
malunion of the os calcis or astragalus or a 20 percent 
rating for marked malunion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5273.  The Rating Schedule provides a 20 percent rating 
for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 
5274.  

The Rating Schedule provides a 10 percent rating for 
ankylosis of the subastragalar or tarsal joint in a good 
weight-bearing position, or a 20 percent rating when in a 
poor weight bearing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5272.  

As already stated, the veteran reported that he had tightness 
and stiffness in his joints during the January 1998 VA 
examination, which occurred more in cold weather and winter 
months.  This included the left ankle.  However, he admitted 
that his symptoms go away after two hours and they are 
decreased with rest and antiinflammatory medications.  During 
the February 1998 VA examination he stated he was having 
severe left ankle pain.  

The physician stated that an x-ray examination showed 
degenerative arthritic changes of the ankles with joint space 
narrowing and osteophytosis especially at the talonavicular 
joint.  There was also some soft tissue swelling in the 
distal leg and ankle region possibly from a cellulitis.  

Physical examination showed no ankle swelling.  Range of 
motion testing showed that active plantar flexion was 35 
degrees and passive plantar flexion was 50 degrees; 
dorsiflexion was 10 degrees actively and passively; active 
inversion was 10 degrees and passive inversion was 35 
degrees; and, active eversion was 12 degrees and passive 
eversion was 15 degrees.  

In this case, the veteran does not contend and the evidence 
does not show ankylosis of the left ankle.  The veteran 
testified that he is able to move the ankle up and down but 
he is unable to move it up and down fully.  Tr., pp. 28-29.  
There is no medical evidence showing ankylosis of the left 
ankle.  

The evidence also does not show marked malunion of the os 
calcis or astragalus or that the veteran has undergone an 
astragalectomy.  

The February 1998 VA examination findings constitute the most 
probative evidence of record since they are the only findings 
that measure range of motion of the left ankle.  These 
findings do not establish entitlement to an increased rating 
for the left ankle because they do not show marked limitation 
of motion, even when taking into account limitation due to 
pain or other pathology.  

The Board notes that the veteran's statements regarding left 
ankle symptoms have been somewhat inconsistent.  The veteran 
stated to the VA physician that he had tightness and 
stiffness in his joints, which occurred more in cold weather 
and winter months.  However, the veteran admitted that his 
symptoms go away after two hours and they are decreased with 
rest and antiinflammatory medications.  The veteran did not 
state that his symptoms included weakness or swelling.  
During his personal hearing, the veteran testified that his 
left ankle symptoms include weakness and swelling.  Tr., p. 
29.  Therefore, his statements regarding the extent of left 
ankle symptoms are not entitled to a high degree of probative 
weight.  


For these reasons, the Board finds that a preponderance of 
the evidence shows that veteran's traumatic arthritis of the 
left ankle does not cause ankylosis or malunion, or marked 
limitation of motion caused by arthritis or functional loss 
due to pain or other pathology.  The Board concludes that the 
criteria for a rating in excess of 10 percent for traumatic 
arthritis of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(1999).  


ORDER

Entitlement to service connection for degenerative arthritis 
of multiple joints, including the cervical spine, shoulders, 
elbows, wrists, hands, fingers and the right ankle, is 
granted.  

Entitlement to service connection for GERD with lactose 
intolerance is granted.  

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for groin pruritus, 
urticaria or dermatographism of the back and mild 
folliculitis of the right upper extremity is granted.

Entitlement to service connection for esophageal leiomyoma is 
denied.  

Entitlement to an effective date for a grant of service 
connection for major depression retroactive to March 25, 
1983, is granted, subjective to governing criteria applicable 
to the payment of monetary benefits.  

Entitlement to an increased evaluation for service connection 
for major depression is denied.

Entitlement to an increased evaluation for residuals of a HNP 
of the lumbar spine is denied.

Entitlement to an increased evaluation of 60 percent for 
status post left TKR is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  

Entitlement to an increased evaluation for traumatic 
arthritis of the right hip is denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the left hip is denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran seeks entitlement to a rating in excess of 10 
percent for tinea pedis.  He also seeks a compensable rating 
for a groin striae.  The evidence shows that the veteran 
underwent a VA dermatology examination in January 1998.  


The examiner did not examine the veteran's tinea pedis.  
Although the examiner diagnosed a groin striae, the examiner 
did not describe the symptoms associated with the striae.  
The veteran has indicated that these disabilities are more 
severe and an examination should be provided.  

The veteran's claims of entitlement to increased ratings for 
his service-connected disabilities are well grounded pursuant 
to 38 U.S.C.A. § 5107.  This finding is based on the 
veteran's evidentiary assertions concerning the severity of 
symptoms resulting from his service-connected disabilities.  
King v. Brown, 5 Vet. App. 19 (1993); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Since the veteran has submitted well-grounded claims, VA has 
a statutory duty to assist him in the development of evidence 
pertinent to those claims.  38 U.S.C.A. § 5107.  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claims includes obtaining 
an adequate VA examination.  This duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

At his July 1999 personal hearing the veteran testified that 
he had an appointment for his service-connected skin 
disabilities at the Long Beach VA Medical Center (VAMC).  A 
review of the claims folder shows that these records have not 
been obtained.  The Court has held that if records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  See Bell v. Derwinski, 3 Vet. App. 
391 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
due process of law, 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a) (1999), the case is remanded for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or non-VA, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claims for 
increased ratings for his service-
connected tinea pedis and a groin striae.  
After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified from all sources whose 
records have not previously been 
obtained.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records, to 
include treatment records from the Long 
Beach VAMC.

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA dermatology examination to determine 
the current nature and extent of severity 
of his service-connected tinea pedis and 
a groin striae.  The claims folder and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

Any necessary diagnostic testing should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

The report of examination should include 
a detailed account of the veteran's 
subjective complaints, as well as a 
complete listing of all objective 
manifestations of the veteran's tinea 
pedis and a groin striae.  If indicated, 
the examiner should describe these 
conditions during flare-ups.  Any opinion 
expressed must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claims for a 
rating in excess of 10 percent for tinea 
pedis and a compensable rating for 
service connection for a groin striae.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case, and be 
afforded a reasonable period of time to respond.  Thereafter, 
the case should be returned to the Board for final appellate 
review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals






